DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 along with sub-species 4 in the reply filed on 11/30/2022 is acknowledged.

Status of Claims
Claims 1-19 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:

In claim 1, lines 10-11, “wherein the movable cooling air supply outlet adjustable between multiple different positions …” should read “wherein the movable cooling air supply outlet is adjustable between multiple different positions …”

In claim 7, lines 6-7, “and where each of the removable and interchangeable lids include” should read “and wherein each of the removable and interchangeable lids include”.

Appropriate correction is required.
Claim(s) 2-10 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 as a whole provide a combination of run-on sentences with lacks appropriate punctuation. The scope of the claim is not ascertainable. The examiner suggest that claim 7 be completely revised.

A similar issue is found in claim 17. Claim 17 should be addressed accordingly.

Furthermore, claim 17 calls for the limitation “such that each given lid is coupled to the chassis between (1) a different given mated notebook computer or laptop computer and with the lid opening of each given lid being received in aligned relationship with the movable cooling air supply outlet” in line 13-16; which limitation is indefinite for being incomplete. The other structure that encompasses “each given lid” along with the “mated notebook computer or laptop computer” has not been recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-10, 13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 7301765 B2).

Regarding claim 1:
Huang discloses a supplemental cooling system (Fig. 1-3, abstract), comprising:  
a chassis #1 that mates one at a time with different types and/or sizes of mated notebook computers or laptop computers that each have at least one cooling air inlet located in a different location relative to the chassis than a location of the at least one cooling air inlet of the other notebook computers or laptop computers when mated with the chassis (this limitation is an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). Clearly, #1 can mate with different types and/or sizes of notebook computers or laptop computers); and 

at least one movable cooling air supply outlet #45 & #46 coupled to provide supplemental cooling air (col. 2, L 24-41);
wherein the movable cooling air supply outlet is configured to be adjustable between multiple different positions relative to the chassis (see Fig. 1-3, col. 2, L 24-41) so as to align the movable cooling air supply outlet to provide the supplemental cooling air to the different cooling air inlet locations of the different cooling air inlet locations of the sizes and/or types of mated notebook computers or laptop computers (again, this limitation is an intended use limitation that does not further limit the structure of the claimed invention as per MPEP 2114-II. Clearly, #45 & #46 are movable so as to provide cooling air at different inlets of notebooks and computers as discussed in col. 2, L 24-41).

Regarding claim 6:
Huang further discloses at least one cooling fan #451 & #461 and a removable and interchangeable lid #2 configured to be coupled to the chassis (via #15) between a mated notebook computer or laptop computer and the cooling fan (see at least Fig. 1), the lid including at least one lid opening defined therein (see Fig. 1-3, opening of lid #2 that allows for extension and retraction of the module #4) that is configured to receive the movable cooling air supply outlet therein (see at least Fig. 1-3) to align the movable cooling air supply outlet with at least one cooling air inlet location of the mated notebook computer or laptop computer (see Fig. 1-3. Also, this limitation is an intended use limitation that does not further limit the structure of the claimed invention as per MPEP 2114-II).  

Regarding claim 8:
Huang further discloses an actuator #47 mechanically coupled to move the movable cooling air supply outlet between the multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide supplemental cooling air to the different cooling air inlet locations of the different sizes and/or types of mated notebook computers or laptop computers (see Fig. 1-3: #47 is an actuator that moves the cooling air supply).

Regarding claim 9:
Huang further discloses wherein where the movable cooling air supply outlet is configured to be continuously adjustable throughout a range of distance between multiple different positions relative to the chassis (see Fig. 1-3 and col. 2, L 24-42).

Regarding claim 10:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 10, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 10.

Note: the limitation “providing supplemental cooling air from the cooling air supply outlet of the supplemental cooling system to the cooling air inlet of the notebook computer or laptop computer while operating an internal cooling fan of the notebook computer or laptop computer to draw in the supplemental cooling air” is inherently met. See col. 1, L 7-40 of Huang. 

Regarding claim 13:
Huang further discloses wherein the chassis of the supplemental cooling system is configured to selectively mate with one of a plurality of different types and/or sizes of notebook computers or laptop computers that each have at least one cooling air inlet located in a different location when mated with the chassis than the at least one cooling air inlet of the other notebook computer or laptop computer when mated with the chassis; the method further comprises adjusting the movable cooling air supply outlet between multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide the supplemental cooling air to the cooling air inlet location of the mated notebook computers or laptop computers (see Fig. 1-3).  
Regarding claim 16:
Refer to the rejection of claim 6.
Regarding claim 17:
Refer to the rejection of claim 6.
Regarding claim 18:
Refer to the rejection of claim 8.
Regarding claim 19:
Refer to the rejection of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7301765 B2) in view of Wang (US 5917697 A).

Regarding claim 2:
Huang further discloses at least one cooling fan #451 and #461 coupled to the chassis (Fig. 1-3).

Huang does not disclose wherein the at least one movable cooling air supply outlet is coupled by a mechanically- adjustable cooling air supply conduit to receive the supplemental cooling air from the cooling fan.  

In the same field of endeavor, Wang teaches a cooling system comprising a cooling air supply outlet #33 coupled by a mechanically-adjustable cooling air supply conduit #36 to receive cooling air from a cooling fan #38 (see at least Fig. 7-8, col. 2, L 16-28).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Huang with the cooling air supply outlet coupled by a mechanically- adjustable cooling air supply conduit to receive cooling air from the cooling fan as taught by Wang.

One of ordinary skills would have recognized that doing so would have allowed the cooling air to be harvested at a remote location not surrounding the heat emitting device; thereby, making the system more efficient.

Regarding claim 4:
Huang further discloses at least one cooling fan #451 and #461. 

Huang does not disclose wherein the movable cooling air supply outlet is coupled to the cooling fan by a flexible and repositionable cooling air supply conduit.  

In the same field of endeavor, Wang teaches a cooling system comprising a movable cooling air supply outlet #33 coupled to a cooling fan #38 by a flexible and repositionable cooling air supply conduit #36 (see at least Fig. 7-8, col. 2, L 16-28).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Huang with the cooling air supply outlet coupled by a mechanically- adjustable cooling air supply conduit to receive cooling air from the cooling fan as taught by Wang.

One of ordinary skills would have recognized that doing so would have allowed the cooling air to be harvested at a remote location not surrounding the heat emitting device; thereby, making the system more efficient.

Regarding claim 11:
Refer to the rejection of claim 2.
Regarding claim 14:
Refer to the rejection of claim 4.
Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7301765 B2) in view of Wang (US 5917697 A); and further in view of Pokharna (US 6837057 B2).

Regarding claim 3:
Huang as modified discloses all the limitations, except for a thermoelectric cooler that is configured to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system.  

In the same field of endeavor, Pokharna teaches that it is known to employ a thermoelectric cooler #212 to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system (see Fig. 3; col. 3, lines 1-29).  

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Huang as modify with a thermoelectric cooler configured to cool the supplemental cooling air to a temperature that is less than the available external ambient temperature air that surrounds the supplemental cooling system as taught by Pokharna.

One of ordinary skills would have recognized that doing so would have improve the cooling capacity of the supplemental cooling system; thereby making the system more efficient.

Regarding claim 12:
Refer to the rejection of claim 3.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of elements as set forth in claims 4 and 14 is not disclosed or made obvious by the prior art of record. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Huang such that the movable cooling air supply outlet is coupled to the supplemental cooling air supply source by at least one rigid telescoping inner conduit that is slidably received and positioned within a rigid outer support conduit. In fact, modifying Huang to include telescoping conduit would require substantial redesign and reconstruction of the elements shown in Huang; and would undoubtedly change the basic operation principles of the device of Huang. Accordingly, as per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the aforementioned claims are patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Parker (US 8000099 B2), Helot (US 6522535 B1), and Davis (US 20140098486 A1) each teaches a
cooling systems for computer devices.

Lin (US 20050073812 A1) and Hutchinson (US 6744630 B2) each teaches a mechanically- adjustable
cooling air supply conduit to receive the supplemental cooling air from the supplemental cooling air supply
source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763